Order entered September 17, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00679-CV

      IN THE INTEREST OF L.A., D.J.A., B.S.A., J.N.A., AND M.N.A., CHILDREN

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-16-03637

                                             ORDER
       The reporter’s record in this appeal has not been filed pending the Court’s determination

of its jurisdiction over the appeal. The Court has informed the parties today that it appears the

Court has jurisdiction. Accordingly, we ORDER Francheska Duffey, Official Court Reporter

for the 330th Judicial District Court, to file the reporter’s record no later than September 27,

2019. The record shall include the matters designated by Mother in her July 12, 2019 request, a

copy of which is attached, and shall be prepared without payment of costs. See TEX. R. CIV. P.

145. As this is an appeal in a child protection case, we caution that extension requests will be

disfavored and that the trial court must arrange for a substitute reporter if necessary to ensure the

timely filing of the reporter’s record. See TEX. R. APP. P. 28.4(b)(1).

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Andrea

D. Plumlee, Presiding Judge of the 330th Judicial District Court; Ms. Duffey; and the parties.

                                                       /s/    KEN MOLBERG
                                                              JUSTICE